Citation Nr: 1328390	
Decision Date: 09/05/13    Archive Date: 09/16/13

DOCKET NO.  09-26 527	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in
San Juan, the Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to a rating in excess of 40 percent for 
cervical myositis with discogenic disease.

2.  Entitlement to a rating in excess of 40 percent for 
degenerative disc disease (DDD) of the lumbar spine.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


ATTORNEY FOR THE BOARD

D. Bredehorst


INTRODUCTION

The Veteran served with the Army National Guard and had 
active duty service from May 2000 to January 2001.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a March 2008 rating decision of the San Juan 
RO.

In February 2012 and February 2013, the case was remanded 
for additional development.


FINDINGS OF FACT

1.  The Veteran's cervical spine disability is manifested by 
pain, painful motion, and limitation of motion, and is 
productive of fewer than 6 weeks of incapacitating episodes 
during the past 12 month period; unfavorable ankylosis of 
the entire spine is not shown.

2.  The Veteran's lumbar spine disability is manifested by 
pain, painful motion, and limitation of motion, and is 
productive of fewer than 6 weeks of incapacitating episodes 
during the past 12 month period; unfavorable ankylosis of 
the entire thoracolumbar spine is not shown.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 40 percent for 
cervical myositis with discogenic disease are not met.  38 
U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2002 & Supp. 
2012); 38 C.F.R. §§ 3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 
4.40, 4.45, 4.71a, General Rating Formula for Diseases and 
Injuries of the Spine, Diagnostic Code 5243 (2012).

2.  The criteria for a rating in excess of 40 percent for 
DDD of the lumbar spine are not met.  38 U.S.C.A. §§ 1155, 
5103, 5103A, 5107 (West 2002 & Supp. 2012); 38 C.F.R. §§ 
3.102, 3.159, 3.321, 4.1, 4.3, 4.7, 4.40, 4.45, 4.71a, 
General Rating Formula for Diseases and Injuries of the 
Spine, Diagnostic Code 5243 (2012).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

The Veterans Claims Assistance Act of 2000 (VCAA) enhanced 
VA's duties to notify and assist claimants with their claims 
for VA benefits upon receipt of a complete or substantially 
complete application.  The VCAA was codified by statutes at 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, and 5126 
(West 2002 & Supp. 2012), and the implementing VA 
regulations were codified, as amended, at 38 C.F.R. §§ 
3.102, 3.156(a), 3.159, and 3.326(a) (2012).

To this end, VA must: (1) inform the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform him of the information 
and evidence that VA will obtain; and (3) inform him of the 
information and evidence he is expected to provide.  See 
also Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The United States Court of Appeals for Veterans Claims 
(Court/CAVC) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004), that, to the extent possible, the VCAA notice also 
should be provided to the claimant before an initial 
unfavorable decision on the claim. Pelegrini at 119-20.  If, 
however, for whatever reason it was not, or the notice 
provided was inadequate or incomplete, this timing error can 
be effectively rectified ("cured") by providing any 
necessary VCAA notice and then readjudicating the claim - 
such as in a statement of the case (SOC) or supplemental SOC 
(SSOC), such that the intended purpose of the notice is not 
frustrated, rather preserved, and the Veteran is given an 
opportunity to participate effectively in the adjudication 
of the claim.  See Mayfield v. Nicholson, 499 F.3d 1317, 
1323 (Fed. Cir. 2007); Prickett v. Nicholson, 20 Vet. App. 
370, 376 (2006).

VCAA notice errors, even when shown to have occurred, are 
not presumptively prejudicial, rather, must be judged on a 
case-by-case basis.  And as the pleading party attacking the 
agency's decision, the Veteran, not VA, has this burden of 
proof of not only establishing error, but, above and beyond 
that, showing how it is unduly prejudicial, meaning outcome 
determinative of the claim.  Shinseki v. Sanders, 129 S. Ct. 
1696 (2009).

The Veteran has received all essential notice, has had a 
meaningful opportunity to participate in the development of 
his claims, and is not prejudiced by any technical notice 
deficiency along the way.  See Conway v. Prinicipi, 353 F.3d 
1369 (Fed. Cir., 2004).  A January 2008 letter provided the 
Veteran with pre-decisional notice reflects compliance with 
the pertinent statutory and regulatory provisions and case 
law by informing him of information and evidence VA will 
seek to provide and information and evidence the Veteran was 
expected to provide, and that VA would assist him in 
obtaining evidence, but that it was his responsibility to 
provide VA with any evidence pertaining to his claims.  
Although this letter erroneously provided erroneous notice 
of evidence needed to substantiate a claim for service 
connection, the record also shows he was given notice of 
what evidence was needed to establish a higher rating.  This 
is evidenced by a portion of a VCAA letter that contained 
this notice, which was returned by the Veteran to the RO in 
March 2008 with a handwritten notation on the bottom of the 
page.  Therefore, he was provided notice compliance with 
pertinent laws and regulations and case law.  An additional 
letter was sent to the Veteran in March 2009.

VA has made reasonable efforts to assist the Veteran in 
obtaining evidence necessary to substantiate his claims.  38 
U.S.C.A. § 5103A (West 2002).  VA has obtained all 
pertinent/identified records that could be obtained and the 
Veteran's VA and service treatment records have been 
secured.  The Veteran was also afforded VA examinations that 
are deemed adequate and contain sufficient information to 
rate the disabilities.  See Stefl v. Nicholson, 21 Vet. App. 
120, 124 (2007).  Furthermore, the record shows compliance 
with directives of the Board's February 2012 and February 
2013 remands.  See Stegall v. West, 11 Vet. App. 268, 271 
(1998) (holding that a remand by the Board confers upon the 
Veteran, as a matter of law, the right to compliance with 
its remand instructions, and imposes upon VA a concomitant 
duty to insure compliance with the terms of the remand); see 
also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding 
that only substantial rather than strict compliance with the 
Board's remand directives is required under Stegall); accord 
Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  
Accordingly, the Board will address the merits of the 
claims.

Legal Criteria and Analysis

In deciding these claims, the Board has reviewed all of the 
evidence in the Veteran's claims file, both his physical 
claims file and electronic ("Virtual VA") claims file. 
Although the Board has an obligation to provide adequate 
reasons and bases supporting this decision, there is no 
requirement that the evidence submitted by him or obtained 
on his behalf be discussed in exhaustive detail.  Rather, 
the Board's analysis below will focus specifically on what 
evidence is needed to substantiate the claims and what the 
evidence in the claims file shows, or fails to show, with 
respect to the claims.  See Gonzales v. West, 218 F.3d 1378, 
1380-81 (Fed. Cir. 2000) and Timberlake v. Gober, 14 Vet. 
App. 122, 128-30 (2000).

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities. Separate diagnostic 
codes identify the various disabilities.  38 U.S.C.A. § 
1155; 38 C.F.R. Part 4. 

When rating a service-connected disability, the entire 
history must be borne in mind.  Schafrath v. Derwinski, 1 
Vet. App. 589 (1991).  However, in a claim for increased 
rating, the most recent evidence is generally the most 
relevant, as the present level of disability is of primary 
concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  That 
being said, a disability may have undergone varying and 
distinct levels of severity throughout the entire time 
period that the increased-rating claim has been pending. In 
those instances, it is appropriate to "stage" the rating.  
See Hart v. Mansfield, 21 Vet. App. 505 (2007) and Fenderson 
v. West, 12 Vet. App. 119, 125-26 (1999) (employing this 
practice irrespective of whether the rating being contested 
in an established or initial rating).

Regulations require that, where there is a question as to 
which of two evaluations is to be applied, the higher 
evaluation will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 
4.7.  All reasonable doubt material to the determination is 
resolved in the Veteran's favor.  38 C.F.R. § 4.3.

In rating musculoskeletal disabilities, it is appropriate to 
consider additional limitation of function due to factors 
such as pain, weakness, incoordination and fatigability of 
the joint.  See 38 C.F.R. §§ 4.40  and 4.45 and DeLuca v. 
Brown, 8 Vet. App. 202, 206-07 (1995).  Although § 4.40 does 
not require a separate rating for pain, it does provide 
guidance for determining ratings under other diagnostic 
codes assessing musculoskeletal function.  Painful motion is 
an important factor of disability, and it is the intention 
of the Rating Schedule to recognize actually painful, 
unstable, or malaligned joints, due to healed injury, as 
entitled to at least the minimum compensable rating for the 
joint.  See 38 CF.R. § 4.59; Burton v. Shinseki, 25 Vet. 
App. 1 (2011) (indicating § 4.59 is for consideration even 
when the Veteran does not have arthritis).  Functional loss 
due to pain is rated at the same level as functional loss 
where motion is impeded.  See Schafrath v. Derwinski, 1 Vet. 
App. 589, 592 (1991).  Pursuant to § 4.59, painful motion 
should be considered limited motion, even though a range of 
motion may be possible beyond the point when pain sets in.  
See Powell v. West, 13 Vet. App. 31, 34 (1999); Hicks v. 
Brown, 8 Vet. App. 417, 421 (1995). 

A finding of functional loss due to pain, however, must be 
supported by adequate pathology and evidenced by the visible 
behavior of the Veteran.  38 C.F.R. § 4.40; Johnston v. 
Brown, 10 Vet. App. 80, 85 (1997).  Moreover, although pain 
may cause a functional loss, pain itself does not constitute 
functional loss.  Mitchell v. Shinseki, 25 Vet. App. 32, 38-
43 (2011).  Rather, pain must affect some aspect of "the 
normal working movements of the body" such as "excursion, 
strength, speed, coordination, and endurance," in order to 
constitute functional loss.  Id.; see 38 C.F.R. § 4.40. 

Service connection for the Veteran's cervical spine 
disability was established in a September 2001 rating 
decision and an initial 40 percent rating was assigned at 
that time.  Service connection for a lumbar disability was 
granted in a July 2003 rating decision and an initial 20 
percent rating was assigned.  In the March 2008 rating 
decision currently on appeal, the RO increased the rating 
for the lumbar disability to 40 percent, effective December 
18, 2007, which is the date the claim for a higher rating 
was received.  However, the Veteran was not satisfied with 
the rating and appealed the matter for an even higher 
rating.

The criteria for rating disabilities of the spine are set 
forth in a General Rating Formula for Diseases and Injuries 
of the Spine.  This formula provides a 40 percent rating for 
unfavorable ankylosis of the entire cervical spine; or, 
forward flexion of the thoracolumbar spine to 30 degrees or 
less, or where there is favorable ankylosis of the 
thoracolumbar spine.  A 50 percent rating is warranted where 
there is unfavorable ankylosis of the entire thoracolumbar 
spine and a 100 percent rating is warranted where there is 
unfavorable ankylosis of the entire spine.  38 C.F.R. 
§ 4.71a, General Rating Formula for Diseases and Injuries of 
the Spine. 

Forward flexion to 90 degrees, and extension, lateral 
flexion, and rotation to 30 degrees, each, are considered 
normal range of motion of the thoracolumbar spine.  38 
C.F.R. § 4.71a, General Rating Formula, Note 2, and Plate V.

Under the criteria governing disabilities of the lumbar 
spine, intervertebral disc syndrome (IVDS) is to be 
evaluated either under the General Rating Formula for 
Diseases and Injuries of the Spine or under the Formula for 
Rating IVDS Based on Incapacitating Episodes.  This formula 
provides a 40 percent rating for incapacitating episodes 
having a total duration of at least 4 weeks but less than 6 
weeks during the past 12 months; and a 60 percent rating for 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  38 C.F.R. § 4.71a 
(2012).  An incapacitating episode is defined as a period of 
acute signs and symptoms due to IVDS that requires bed rest 
prescribed by a physician and treatment by a physician.  See 
38 C.F.R. § 4.71a, Note (1) (2012).

A. Cervical Spine

The Veteran contends his cervical spine disability should be 
assigned a rating in excess of the current 40 percent, which 
would require either unfavorable ankylosis of the entire 
spine or incapacitating episodes having a total duration of 
at least 6 weeks during the past 12 month period.  At no 
time during the appeal was the Veteran's entire spine shown 
to be manifested by unfavorable ankylosis. 

Ankylosis is defined as Ankylosis is immobility and 
consolidation of a joint due to disease, injury, surgical 
procedure.  Lewis v. Derwinski, 3 Vet. App. 259 (1992) 
(memorandum decision); Nix v. Brown, 4 Vet. App. 462, 465 
(1993); and Shipwash v. Brown, 8 Vet. App. 218, 221 (1995).  
Ankylosis is stiffening or fixation of a joint as the result 
of a disease process, with fibrous or bony union across the 
joint.  Dinsay v. Brown, 9 Vet. App. 79, 81 (1996).  

For VA compensation purposes, unfavorable ankylosis is a 
condition in which the entire cervical spine, the entire 
thoracolumbar spine, or the entire spine is fixed in flexion 
or extension, and the ankylosis results in one or more of 
the following: difficulty walking because of a limited line 
of vision; restricted opening of the mouth and chewing; 
breathing limited to diaphragmatic respiration; 
gastrointestinal symptoms due to pressure of the costal 
margin on the abdomen; dyspnea or dysphagia; atlantoxial or 
cervical subluxation or dislocation; or neurologic symptoms 
due to nerve root stretching.  Fixation of a spinal segment 
in neutral position (zero degrees) always represents 
favorable ankylosis.  See Note 5, General rating Formula for 
Diseases and Injuries of the Spine.

Private treatment records associated with the file dated in 
2007 and 2008 did not contain any specific findings on range 
of motion studies, but the Veteran was noted to have pain 
and limitation in neck flexion, extension, and rotation.

A January 2008 VA treatment record located in the Virtual VA 
file showed the Veteran had 10 degrees of flexion and 
extension in the cervical spine; bilateral rotation and 
lateral flexion was severely limited.

On February 2008 VA examination, active flexion of the 
cervical spine was from 0 to 6 degrees with pain beginning 
at 5 degrees; passive flexion was from 0 to 7 degrees with 
painful motion beginning at 5 degrees.  On repetitive use 
the range of motion was limited to 5 degrees actively with 
painful motion beginning at 3 degrees and to 6 degrees 
passively with pain beginning at 3 degrees.  Extension was 
from 0 to 5 degrees actively and from 0 to 6 degrees 
passively with painful motion beginning at 3 degrees.  On 
repetitive use extension was limited to 4 degrees due to 
pain.  Bilateral lateral flexion was from 0 to 5 degrees 
actively and from 0 to 6 degrees passively with painful 
motion beginning at 3 degrees actively and passively.  There 
was pain with repetitive use and motion limited to 4 degrees 
due to pain.  Bilateral lateral rotation was from 0 to 6 
degrees actively and 0 to 7 degrees passively with painful 
motion beginning at 4 degrees actively and passively.  There 
was pain with repetitive use and motion limited to 5 degrees 
due to pain.  There was no evidence of ankylosis in either 
the cervical or thoracic segments of the spine.  Additional 
findings of the cervical spine were bilateral spasms, 
guarding, pain with motion, tenderness, and weakness 
bilaterally.  

The VA examiner indicated the Veteran's cervical spine pain 
significantly affected his usual occupation due to decreased 
mobility, problems with lifting and carrying, decreased 
strength in upper extremities and pain, and resulted in the 
assignment of different duties.  The effects on usual daily 
activities were severe with shopping, exercise, sports, and 
recreation, and moderate with chores, traveling, feeding, 
bathing, dressing, toileting, and grooming.

An August 2009 VA treatment record located in the Virtual VA 
record showed the Veteran reported an exacerbation of pain 
that started 2 weeks earlier.  The neck motion was decreased 
secondary to pain; specific findings were not reported.  He 
was neurologically intact.

Subsequent findings do not reflect or approximate greater 
limitation so as to result in unfavorable ankylosis of the 
entire spine.  On September 2009 VA examination, the 
findings as to spasms, pain with motion, tenderness, and 
weakness remained unchanged.  Active flexion, extension, and 
bilateral flexion were from 0 to 5 degrees, and bilateral 
lateral rotation was from 0 to 6 degrees.  On repetitive 
motion there was additional limitation of motion due to pain 
that reduced extension and bilateral lateral flexion to 4 
degrees; there was no change in flexion or bilateral lateral 
rotation.  There was no ankylosis of the cervical or 
thoracolumbar spine.  The effect on the usual daily 
activities were severe with shopping, exercise, and sports; 
moderate with chores, recreation, traveling, bathing, 
dressing, toileting, and grooming; and mild with feeding.

A few days later, an October 2009 VA psychiatric treatment 
record located in the Veteran's Virtual VA file indicated 
the Veteran reported a relapse of neck pain.  The physician 
noted there was a lateral deviation of the neck.

The Board finds on February 2012 VA examination, the range 
of motion studies were improved since his prior examination 
with findings of forward flexion to 30 degrees, extension to 
15 degrees, bilateral lateral flexion to 15 degrees, and 
bilateral rotation to 60 degrees.  However, pain began at 5 
degrees on motion with forward flexion, extension, and 
bilateral lateral flexion; pain began at 10 degrees on 
bilateral rotation.  Repetitive use testing revealed no 
changes with any ranges of motion tested.  In addition to 
painful motion, he was also found to have tenderness of the 
cervical spine.  Motor, reflex, and sensory testing in the 
upper extremities was normal.  The Veteran reported having a 
history of intermittent pain in the cervical spine area with 
limitation of motion due to pain.  Flare-ups occurred and 
the Veteran reported during these episodes he felt "unable 
to move [his] neck".

Based on the findings of record, the Veteran was not shown 
to have unfavorable ankylosis of the entire spine at any 
time.  The Veteran was always shown to have at least some 
mobility in his cervical spine and there is certainly no 
evidence the entire spine is fixed in flexion or extension 
and produced any of the additional problems noted in Note 5.  
Consequently, the criteria for a higher rating under the 
General Rating Formula for Diseases and Injuries of the 
Spine are not met.

The Board also considered the disability under the Formula 
for rating IVDS Based on Incapacitating Episodes but found 
no evidence that the cervical spine disability produced 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  A statement from the 
Veteran received in March 2008 indicated he missed more than 
8 weeks of work due to his disability and his February 2009 
notice of disagreement (NOD) stated he reported more than 4 
episodes of incapacitating episodes during the past year 
with a total of 9 episodes; however, he is not shown to have 
the requisite number of weeks of incapacitating episodes to 
permit assignment of a higher rating.

On February 2008 VA examination, the Veteran reported having 
had 4 weeks of incapacitating episodes during the past year 
and that each episode lasted 1 week.  On September 2009 VA 
examination, the Veteran denied having any incapacitating 
episodes associated with his spine disease.  A March 2013 
addendum to the February 2012 VA examination stated a review 
of the Veteran's records contained no evidence of 
incapacitating episode of the cervical spine in the past 
year.

Treatment records showed the Veteran had strong cervical and 
lumbar pain in January 2007; rest was recommended for 1 
week.  In May 2007, the Veteran was seen for strong cervical 
pain of 2 week duration; the physician indicated rest for 2 
weeks.  In September 2007, the Veteran complained of strong 
neck, back, and waist pain for 2 weeks; rest for 1 week was 
indicated.  A February 2008 record noted the Veteran's 
cervical spine and lumbar spine disabilities and indicated 
rest; no specific time period was given.

The Veteran submitted a physician's note that showed he had 
been evaluated in October 2006 for an exacerbation of 
chronic neck and low back pain.  He was treated with 
medication and muscle relaxants; rest was also recommended.  
An October 2007 physician's note indicated the Veteran had 
cervical and lumbosacral spine pain with muscle spasms; rest 
was prescribed for 5 days.  A March 2008 physician's note 
indicated the Veteran was examined and found to have severe 
cervical pain and spasms; analgesics and rest were 
recommended.

While the Veteran is shown to have had some incapacitating 
episodes due to his cervical spine disability, some of the 
records show the Veteran simultaneously had cervical spine 
and low back pain that led to bed rest and on more than one 
occasion bed rest was recommended but not prescribed.  
Nevertheless, even if the Board considered all of these 
episodes in which rest was indicated as evidence of 
incapacitating episodes and included episodes in which rest 
was indicated for both cervical spine and lumbar spine pain, 
the total duration of incapacitation for a 12 month period 
was never greater than 5 weeks.  Specifically, in 2007, he 
had approximately 5 weeks of bed rest, which falls short of 
the 6 weeks required for a higher rating.  There was 
evidence of only one incapacitating episode in 2008 and as 
recently as March 2013, a VA physician who reviewed the 
Veteran's records found no evidence of incapacitating 
episodes during the past 12 months.

As the preponderance of the evidence is against a rating in 
excess of 40 percent for the Veteran's cervical spine 
disability, the benefit-of-the-doubt doctrine does not apply 
and the claim is denied.

B. Lumbar Spine

The Veteran contends his lumbar spine disability should be 
assigned a rating in excess of the current 40 percent, which 
would require either unfavorable ankylosis of the entire 
thoracolumbar spine or incapacitating episodes having a 
total duration of at least 6 weeks during the past 12 month 
period.  At no time during the appeal was the Veteran's 
entire spine thoracolumbar spine shown to be manifested by 
unfavorable ankylosis. 

On February 2008 VA examination, the thoracolumbar spine 
demonstrated active flexion from 0 to 10 degrees and passive 
flexion from 0 to 12 degrees with painful motion beginning 
at 8 degrees on motion.  On repetitive testing, flexion was 
limited to 8 degrees due to pain.  Extension was from 0 to 8 
degrees and passive extension was from 0 to 10 degrees with 
painful motion beginning at 6 degrees on motion.  On 
repetitive testing, extension was limited to 6 degrees due 
to pain.  Bilateral lateral flexion and bilateral rotation 
were from 0 to 8 degrees actively and from 0 to 10 degrees 
passively with painful motion beginning at 6 degrees on 
motion.  On repetitive testing, bilateral lateral flexion 
and bilateral rotation were from 0 to 6 degrees.  There was 
no evidence of thoracolumbar ankylosis.  In addition to 
pain, the Veteran experienced decreased motion, stiffness, 
and spasms.  His pain was moderate in severity but constant 
and daily.  Flare-ups were severe and they occurred every 2 
to 3 weeks and last for hours, and he was limited to walking 
1/4 mile.  There was no evidence of ankylosis in the thoracic 
spine.  The Veteran reported that he lost 4 weeks from his 
work as a police officer during the past 12 months due to 
his cervical and lumbar spine disabilities and that he was 
assigned different duties due to his disabilities. The 
effects the lumbar disability had on daily activities were 
severe for shopping, exercise, and recreation, and moderate 
for grooming, toileting, dressing, bathing, feeding, travel, 
and chores.

On September 2009 VA examination, the Veteran complained of 
severe pain that was constant and daily.  He reported being 
unable to walk more than a few yards.  He had severe flare-
ups that were weekly and lasted for hours, but he did not 
have incapacitating episodes.  There was no evidence of 
ankylosis and but there were objective findings of bilateral 
spasms, pain with motion, tenderness, and weakness.  Lumbar 
flexion, bilateral lateral flexion and right lateral 
rotation were from 0 to 8 degrees, extension was from 0 to 5 
degrees, and left lateral rotation was from 0 to 10 degrees.  
On repetitive testing there was additional limitation of 
motion due to pain with flexion, bilateral lateral flexion 
and right lateral rotation from 0 to 6 degrees, extension 
from 0 to 4 degrees, and left lateral rotation from 0 to 7 
degrees.

On February 2012 VA examination, the Veteran reported having 
pain flare-ups in which he felt unable to walk.  On range of 
lumbar motion studies, forward flexion was to 35 degrees 
with painful motion beginning at 10 degrees.  Extension was 
to 15 degrees with painful motion beginning at 10 degrees.  
Bilateral lateral flexion was to 15 degrees with painful 
motion beginning at 10 degrees.  Bilateral rotation was to 
20 degrees with painful motion beginning at 15 degrees.  On 
repetitive motion testing, there were no changes in the 
ranges of motion in any of the planes tested.  The other 
finding noted was pain at the lumbar paravertebral muscles 
upon palpation without increased tone (spasm).

Based on the findings of record, the Veteran was not shown 
to have unfavorable ankylosis of the thoracolumbar spine at 
any time.  The Veteran was always shown to have at least 
some mobility in his lumbar spine and there was certainly no 
evidence the entire thoracolumbar spine was fixed in flexion 
or extension and produced any of the additional problems 
noted in Note 5.  Consequently, the criteria for a higher 
rating under the General Rating Formula for Diseases and 
Injuries of the Spine are not met.

The Board also considered the disability under the Formula 
for rating IVDS Based on Incapacitating Episodes but found 
no evidence that the lumbar spine disability produced 
incapacitating episodes having a total duration of at least 
6 weeks during the past 12 months.  A statement from the 
Veteran received in March 2008 indicated he missed more than 
8 weeks of work due to his disability and his February 2009 
notice of disagreement (NOD) stated he reported more than 4 
episodes of incapacitating episodes during the past year 
with a total of 9 episodes; however, the disability is not 
shown to meet or approximate the criteria for a higher 
rating.

Treatment records showed the Veteran had strong cervical and 
lumbar pain in January 2007; rest was recommended for 1 
week.  In March 2007, he had severe pain in the waist/lumbar 
area for 1 week; the physician indicated rest for 1 week.  
In July 2007 he had strong lumbar pain; rest was indicated 
for 1 week.  In September 2007, the Veteran complained of 
strong neck, back, and waist pain for 2 weeks; rest for 1 
week was indicated.  

The Veteran submitted a physician's note that showed he had 
been evaluated in October 2006 for an exacerbation of 
chronic neck and low back pain.  He was treated with 
medication and muscle relaxants; rest was also recommended.  
A March 2007 physician's note indicated the Veteran had low 
back pain and muscle spasms; rest was prescribed for 2 to 3 
days.  An October 2007 physician's note indicated the 
Veteran had cervical and lumbosacral spine pain with muscle 
spasms; rest was prescribed for 5 days.  A February 2008 
record noted the Veteran's cervical spine and lumbar spine 
disabilities but did not specifically state which was being 
evaluated.  Rest was indicated but no time period was 
offered. 

While the Veteran is shown to have had some incapacitating 
episodes due to his thoracolumbar spine disability, a 
preponderance of the evidence is against finding the 
criteria are met for a higher rating based on incapacitating 
episodes.  Some of the records show the Veteran 
simultaneously had cervical spine and low back pain that led 
to bed rest and on more than one occasion bed rest was 
recommended but not prescribed.  Even if the Board 
considered all of these episodes in which rest was indicated 
as evidence of incapacitating episodes and included episodes 
in which rest was indicated for both cervical spine and 
lumbar spine pain, the total duration of incapacitation for 
a 12 month period was approximately 5 weeks in 2007, which 
falls short of the 6 weeks required for a higher rating.  
There is no evidence of incapacitating episodes since 2008 
and even as recently as March 2013, a VA physician who 
reviewed the Veteran's records found no evidence of 
incapacitating episodes during the past 12 months.

As the preponderance of the evidence is against a rating in 
excess of 40 percent for the Veteran's lumbar spine 
disability, the benefit-of-the-doubt doctrine does not apply 
and the claim is denied.

C. Neurological Manifestations in Upper and Lower 
extremities.

Under the General Formula for Diseases and Injuries of the 
Spine, associated objective neurologic abnormalities, 
including but not limited to bowel or bladder impairment, 
are rated separately under appropriate diagnostic code.  
Because the Veteran has had complaints that appeared to be 
neurologic in nature, the Board considered whether a 
separate rating may be assigned; however, based on a review 
of the record, a preponderance of the evidence is against 
finding the cervical or lumbar spine disability had 
objective neurologic abnormalities.

Treatment records show the Veteran complained of bilateral 
leg pain in July 2007 and it was noted he had sensory motor 
deficits in the lower extremities in September 2007.

The Veteran's complaints of right upper extremity pain, 
numbness, tingling were noted on February 2008 VA 
examination.  The examiner noted the Veteran denied having 
bladder or urinary problems and none were found on 
examination.  The motor examination revealed active movement 
against some resistance in the upper extremities, there was 
normal sensation to pinprick and light touch in left 
extremity, sensation to pinprick and light touch in the left 
upper extremity was absent in the left upper extremity, and 
there were normal reflexes bilaterally.  No dermatome area 
could be identified regarding the peripheral nerve with 
sensory branches fitting the pattern of sensory loss.  
Motor, sensory, and reflex testing of the lower extremities 
was identical to the upper extremities with the exception of 
left knee jerk, which was hypoactive.

On September 2009 VA examination, the Veteran reported 
having bilateral hand numbness and muscle weakness.  There 
were still no urinary or bowel problems.  There was no 
change in the motor or reflex testing, but the sensation 
testing revealed impaired sensation to pinprick and light 
touch in the upper and lower extremities.  The physician 
opined the claimed bilateral upper and lower extremity 
conditions were not caused or the result of the service-
connected disability because there was no evidence of 
clinical cervical or lumbar radiculopathy on examination.

On February 2012 VA examination, muscle, reflex, and sensory 
testing in the bilateral upper and lower extremities was 
normal.  The examiner remarked there were no neurologic 
deficits found on the examination. 

Given that there were no neurologic deficits on the February 
2012 VA examination, the September VA examiner found no 
cervical or lumbar radiculopathy, and there is a competent, 
credible, and probative opinion against a finding of 
neurologic manifestations of the cervical and lumbar spine 
disabilities, the Board finds there is no basis for 
assigning separate ratings.

D. Extraschedular

The Board has considered whether the Veteran's claim should 
be referred for an extraschedular rating.  See 38 C.F.R. § 
3.321(b) (2012); Thun v. Peake, 22 Vet. App. 111, 114 
(2008).  Because the ratings provided under the VA Schedule 
for Rating Disabilities are averages, it follows that an 
assigned rating may not completely account for each 
individual veteran's circumstances, but nevertheless would 
still be adequate to address the average impairment in 
earning capacity caused by the disability.  Thun, 22 Vet. 
App. at 114.  However, in exceptional situations where the 
rating is inadequate, it may be appropriate to refer the 
case for extraschedular consideration.  Id.  The governing 
norm in these exceptional cases is a finding that the 
disability at issue presents such an exceptional or unusual 
disability picture with such related factors as marked 
interference with employment or frequent periods of 
hospitalization as to render impractical the application of 
the regular schedular standards.  38 C.F.R. § 3.321(b)(1). 

In Thun, 22 Vet. App. at 115, the Court held that the 
determination of whether a claimant is entitled to an 
extraschedular rating under 38 C.F.R. § 3.321(b) is a three-
step inquiry.  First, as a threshold factor, there must be a 
finding that the evidence of record presents such an 
exceptional disability picture that the available schedular 
evaluations for that service-connected disability are 
inadequate.  Id.  In this regard, the Board must compare the 
level of severity and symptomatology of the claimant's 
service-connected disability with the established criteria 
found in the rating schedule for that disability.  See id.  
If the rating criteria reasonably describe the claimant's 
disability level and symptomatology, then the claimant's 
disability picture is contemplated by the rating schedule, 
in which case the assigned schedular evaluation is adequate 
and no referral is required.  Id.  Second, if the schedular 
criteria are found to be inadequate to evaluate the 
claimant's disability, the Board must determine whether the 
exceptional disability exhibits other related factors such 
as marked interference with employment or frequent periods 
of hospitalization.  Id.  If so, then under the third step 
of the inquiry the case must be referred to the Under 
Secretary for Benefits or the Director of the Compensation 
and Pension Service for a determination of whether the 
claimant's disability picture requires the assignment of an 
extraschedular rating.  Id.  

Referral for extraschedular consideration is not warranted.  
The cervical spine and lumbar spine disabilities are 
manifested by symptoms and functional impairment expressly 
addressed by the rating criteria, including pain limited 
motion, and painful motion.  See 38 C.F.R. § 4.71a, General 
Rating Formula for Diseases and Injuries of the Spine; see 
also 38 C.F.R. §§ 4.40 , 4.45, and 4.59.  The Veteran does 
not have symptoms associated with either spine disability 
that has been left uncompensated or unaccounted for by the 
assignment of a schedular rating.  See Thun, 22 Vet. App. at 
115. 

Accordingly, a comparison of the Veteran's cervical and 
lumbar spine disabilities and the rating criteria does not 
show "such an exceptional or unusual disability picture . . 
. as to render impractical the application of the regular 
schedular standards."  38 C.F.R. § 3.321(b).  Consequently, 
the Board finds that the available schedular evaluations are 
adequate to rate this disability.  In the absence of this 
threshold finding, there is no need to consider the second 
step of the inquiry, namely whether there are "related 
factors" such as marked interference with employment or 
frequent periods of hospitalization.  See Thun, 22 Vet. App. 
at 118-19 (holding that the Board's finding that the rating 
criteria were adequate to evaluate the claimant's disability 
was a sufficient basis for denying extraschedular 
consideration without regard to whether there was marked 
interference with employment).  Therefore referral for 
extraschedular consideration is not warranted.  See id.   


ORDER

A rating in excess of 40 percent for cervical myositis with 
discogenic disease is denied.

A rating in excess of 40 percent for DDD of the lumbar spine 
is denied.



____________________________________________
P.M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


